cca_2014050216583146 id uilc number release date from sent friday may pm to cc bcc subject re request for review of advice memo designation of representative for former s_corporation -- ----------------------- hi ----- we have reviewed the attached memorandum and disagree with the conclusion when a corporation is audited the form_2848 must be signed by an officer of the corporation who has the authority under state law to legally bind the corporation see sec_601_503 even for periods during which an s election is in effect when the corporation is audited the corporation is the taxpayer neither the former shareholders nor the former officers of the corporation have the authority to bind the corporation the former shareholders cannot therefore sign the form_2848 on behalf of the corporation the form_2848 that was signed by the corporation's vice president taxes is sufficient for all of the corporation's prior tax years regardless of whether he had a role in the corporation during the prior years in which it was an s_corporation as long as he now has authority under state law to bind the corporation if you have any questions or concerns please don't hesitate to contact me thanks ----------------- ------------ ---------------------
